An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-429

                                  Filed: 6 October 2015

Caldwell County, No. 13 JA 5

IN THE MATTER OF: A.K.L.N.


       Appeal by Respondent-Father from orders entered 22 January 2015 by Judge

Mark L. Killian in Caldwell County District Court. Heard in the Court of Appeals 8

September 2015.


       Lauren Vaughan for Caldwell County Department of Social Services,
       petitioner-appellee.

       Stephen M. Schoeberle for guardian ad litem.

       Peter Wood for respondent-appellant.


       INMAN, Judge.


       Respondent-Father appeals from orders terminating his parental rights to his

daughter, A.K.L.N. (hereinafter referenced by the pseudonym of “Amy”).                After

careful review, we affirm the order.

                                 Factual Background

       On 10 January 2013, the Caldwell County Department of Social Services

(“DSS”) filed a petition alleging that Amy was a neglected and dependent juvenile.

The court adjudicated Amy to be a dependent juvenile on 6 February 2013. DSS filed
                                    IN RE: A.K.L.N.

                                   Opinion of the Court



a motion to terminate the parental rights of both of Amy’s parents on 5 March 2014.

Amy’s mother relinquished her parental rights to Amy on 27 March 2014. The court

filed an adjudication order on 12 November 2014, concluding grounds existed to

terminate Respondent’s-Father’s parental rights pursuant to N.C. Gen. Stat. § 7B-

1111(a)(1), (2), (3), and (6) (2013). On 22 January 2015, the court filed an order

terminating Respondent’s-Father’s parental rights. Respondent-Father filed notice

of appeal on 5 February 2015. Attorney Peter Wood was appointed to represent

Respondent-Father on appeal.

      Mr. Wood filed a brief on Respondent’s-Father’s behalf pursuant to N.C.R. App.

P. 3.1(d) in which he states that after conducting “a conscientious and thorough

review of the record on appeal[,]” he finds “the record contains no issue of merit on

which to base an argument for relief and that the appeal would be frivolous.” He

states that he contacted trial counsel, who was unable to think of any meritorious

issues, and the Office of the Appellate Defender, which was also unable to find any

issues of merit in the record.   Mr. Wood requests this Court to review the record to

determine whether he has overlooked any errors that would entitle Respondent-

Father to a new hearing or other relief.

      Mr. Wood attached to the brief a copy of a letter he wrote to Respondent-Father

advising him of the foregoing actions he had taken. He also advised Respondent-

Father that he could file his own written arguments directly with this Court on or



                                           -2-
                                   IN RE: A.K.L.N.

                                  Opinion of the Court



before 5 June 2015. To assist Respondent-Father with this task, Mr. Wood provided

him with copies of the brief filed by counsel, the trial transcript, and the record on

appeal. Respondent-Father has not filed his own written arguments.

                               Standard of Review

      “The standard of review in termination of parental rights cases is whether the

findings of fact are supported by clear, cogent and convincing evidence and whether

these findings, in turn, support the conclusions of law. We then consider, based on

the grounds found for termination, whether the trial court abused its discretion in

finding termination to be in the best interest of the child.” In re Shepard, 162 N.C.

App. 215, 221-22, 591 S.E.2d 1, 6 (citation and quotation marks omitted), disc. review

denied sub nom. In re D.S., 358 N.C. 543, 599 S.E.2d 42 (2004).

                                      Analysis

      In the brief filed on Respondent’s-Father’s behalf, Mr. Wood contends that the

court erred by terminating Respondent’s-Father’s parental rights on the ground that

Amy is a dependent juvenile. He argues this adjudication is not supported by clear,

cogent, and convincing evidence. Mr. Wood, however, acknowledges that the other

three grounds found by the court are supported by clear, cogent, and convincing

evidence and the findings of fact, and that a finding of only one ground is necessary

to support termination of parental rights.     See In re S.N., 194 N.C. App. 142, 146,

669 S.E.2d 55, 59 (2008), aff’d per curiam, 363 N.C. 368, 677 S.E.2d 455 (2009). The



                                         -3-
                                  IN RE: A.K.L.N.

                                 Opinion of the Court



ultimate result of termination of Respondent’s-Father’s parental rights therefore

remains the same.

      Mr. Wood concedes that “it would be frivolous to argue that the trial court made

an arbitrary or unreasoned decision when it determined that termination of the

[Respondent’s-Father’s] parental rights was in Amy’s best interest.” After careful

review of the record, we agree that the trial court did not abuse its discretion in

terminating Respondent’s-Father’s rights.

                                    Conclusion

      After reviewing the record on appeal and transcript, we are unable to find any

possible prejudicial error. We accordingly affirm the court’s adjudication and

disposition orders.

      AFFIRMED.

      Judges BRYANT and MCCULLOUGH concur.

      Report per Rule 30(e).




                                        -4-